Citation Nr: 0311052	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-07 726	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an original evaluation greater than 30 
percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an original evaluation greater than 30 
percent for a migraine headache disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and her mother

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
September 1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) from March and April 1997 rating decisions of the 
Milwaukee, Wisconsin, RO, wherein service connection was 
established for migraine headaches and PTSD, respectively, 
both evaluated as 30 percent disabling effective from October 
1, 1996, the day after the veteran's discharge from service.  
She disagreed with those initial evaluations and perfected a 
timely appeal for higher ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

To support her claims, the veteran and her mother testified 
at a hearing at the RO in April 1998.  The Board subsequently 
remanded the case back to the RO in August 2000 to schedule 
her for another hearing there-but this time before a Member 
of the Board (Veterans Law Judge).  She had that hearing in 
October 2002, and a transcript of it is of record.

Unfortunately, for the reasons discussed below, the case must 
again be REMANDED to the RO for further development and 
consideration.


REMAND

During her October 2002 hearing, the veteran alleged that her 
service-connected disabilities interfere with her employment 
as an emergency medical services (EMS) technician to an 
extent far greater than that contemplated by her current 30 
percent ratings.  She said that, as a result of her migraine 
headaches, she has had to go to an emergency room (ER) for 
treatment at least 3 times during the past year, alone.

Of record is the report of an ER admission in October 2002, 
only a few days prior to the veteran's hearing that same 
month, confirming that intravenous (IV) treatment was 
provided for her migraine headache disability.

The veteran also testified during her October 2002 hearing 
that she was in danger of losing her job because of her PTSD 
symptoms-primarily her volatile outbursts of anger and her 
inability to get along with others in a work-like setting.  
She also said that she had received 2 verbal and one written 
warning regarding her on-the-job performance (or lack 
thereof).  And when asked if she could submit this evidence 
to document this allegation, she indicated that she would 
send it to the RO as soon as she obtained it after her 
hearing.

The RO did indeed receive some records concerning the 
veteran's employment, including a May 2002 written warning 
from her employer.  Also included was a "chronology of 
events" from her supervisor, dated in October 2002 about a 
week after her hearing.  Her employer defined that notice as 
a "Disciplinary Action."  It shows that she was to be 
suspended for 24 hours; it also warned that if she continued 
to exhibit that type of unsatisfactory conduct, her 
employment would be terminated permanently.  A March 2003 
statement from her representative indicates she since has 
been fired from that job "due to her service-connected 
disabilities."

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  The VCAA has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2002).

The VCAA and implementing regulations pertinent to the issues 
on appeal are liberalizing and, therefore, applicable.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA requires, in part, that VA notify the veteran of 
information and evidence, not previously provided, that is 
necessary to substantiate her claims-where at least a 
substantially complete application has been submitted.  As 
part of this notice, VA shall indicate which portion of this 
evidence is to be provided by the veteran, and which part VA 
will assist her in obtaining.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

A very recent decision by the U.S. Court of Appeals for the 
Federal Circuit discusses what the Board, itself, may do in 
developing claims and what, instead, must be done by the RO 
as the agency of original jurisdiction over the case.  
See Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S.App. LEXIS 
8275 (Fed. Cir. May 1, 2003) (holding notice provision 
contained in 38 C.F.R. § 19.9(a)(2) invalid, as it operates 
with 38 C.F.R. § 20.1304, as contrary to 38 U.S.C.A. 
§ 7104(a), and also invalidating the language of 38 C.F.R. 
§ 19.9(a)(2)(ii), as contrary to the specific time limit 
provided in 38 U.S.C.A. § 5103(b)(1)); compare Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam) (appellant 
represented by counsel presumed to be versed in facts and 
applicable law may waive consideration on appeal of any 
notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

In this particular appeal, the newly received evidence was 
not the subject of a Supplemental Statement of the Case 
(SSOC), and the veteran did not provide a waiver with any of 
the additional evidence she submitted.  So this recently 
received evidence must be reviewed by the RO, initially, 
prior to appellate consideration by the Board.

The Board also notes that, although the veteran filed her 
claims in December 1996, the effective date of her PTSD award 
was from October 1, 1996.  The criteria for evaluating mental 
disorders in effect at that time were listed at 38 C.F.R. 
§ 4.132 (1996).  Subsequently, those criteria were changed; 
the new criteria became effective on November 7, 1996.  See 
61 Fed. Reg. 52,695 - 52,700 (1996) (codified at 38 C.F.R. 
§ 4.130 (1997)).  Thus, the RO should also review the 
veteran's PTSD claim and determine whether the changes in the 
rating criteria, in comparison to the old, are more 
favorable.  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Additionally, because the veteran contends that she was fired 
from her job due to her service-connected disabilities, she 
must be given an opportunity to submit actual documentation 
of this.  Thus, the RO should obtain an authorization and 
release for her employment records.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should send the veteran a 
letter, specifically asking her where she 
was treated for her migraine headaches 
and PTSD since October 2001, and obtain 
all indicated records.  

2.  The RO should also inform the veteran 
that she should complete a release 
authorizing her employer to send VA a 
complete comply of her employment file, 
to include records of any disciplinary 
actions and reasons for her eventual 
dismissal.  The RO should also inform her 
that it is her ultimate responsibility to 
provide this information, and her claim 
may be denied if she fails to cooperate 
in obtaining this evidence.  

3.  The RO should then readjudicate the 
claims in light of all the additional 
evidence that has been received since the 
last SSOC.  This includes determining 
whether both the old and new PTSD 
criteria are applicable and, if so, 
whether one is more favorable to the 
claim for a higher rating.

4.  If the benefits sought on appeal 
remain denied, prepare a SSOC and send it 
to the veteran and her representative.  
Give them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but she may submit additional evidence 
and argument concerning the claims the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

